ORDER
PER CURIAM.
In this jury-tried case, defendant was convicted of two counts of first-degree robbery in violation of § 569.020 RSMo 1986, one count of first-degree burglary in violation of § 569.160 RSMo 1986, and three counts of armed criminal action in violation of § 571.-015 RSMo 1986. Defendant was sentenced to consecutive terms of seventeen years, sev*390enteen years, five years, thirty-five years, thirty-five years, and thirty-five years, respectively. He also appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).